DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed November 23, 2020, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 
Claim Objections (New Objection)
Claims 1-3 and 5-8 are objected to because of the following informalities:  the claims recite phrases such as “of gel composition a cleansing agent”. It is suggested the claims be rewritten read “of the gel composition of a cleansing agent”. Also to amend the claims in regard to all the components.   Appropriate correction is required.


Claim Rejections - 35 USC § 103 – Obviousness 
Claims 1-3 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryles et al. (US 5,902,568) in view of White, JR. et al. (US 2004/0126334, White et al.). The rejection is maintained. 

Ryles et al. differ from the instant claims insofar as they do not disclose the amount of xylitol. 
White et al. disclose oral compositions providing optimal surface conditioning. The compositions may be formulated into two multi-layer toothpaste wherein the separate layers are a gel/paste combination (paragraph 0014). If a dual phase formulation is used, it is preferred that the dentifrice compositions be physically separated. Also for aesthetics reasons, it is preferred that one composition be a paste and the other composition be a gel. The compositions may also include xylitol. Xylitol is a sugar alcohol that is used as a sweetener and humectant. Xylitol may provide a therapeutic effect, such as an antibacterial or anti-caries effect. The present compositions typically comprise xylitol at a level from about 0.01% to about 25% (paragraph 0084). Suitable humectants for use in the invention include glycerin, sorbitol, polyethylene glycol, propylene glycol, and other edible polyhydric alcohols. The humectant generally comprises from about 0% to 70%, and preferably from about 15% to 55%, by weight of the composition (paragraph 0078).
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  It would have been obvious to one of ordinary skill in the art to have added xylitol as a sweetening agent in an amount of 0.1% because not only is it a humectant, it 
When xylitol is used in the example above, the calcium carbonate and xylitol would work to together to reduce hypersensitivity or periodontal pocketing. 
The compositions are toothpastes which are used to brush the teeth and comprise the same components as that recited by the instant claims. Therefore one of ordinary skill in the art would reasonably conclude that the composition would be suitable for use in a method to reduce hypersensitivity and reduce periodontal pocketing. Therefore it would have been obvious to use the compositions of Ryles et al. to reduce hypersensitivity and reduce periodontal pocketing. 

Response to Arguments 
The Examiner submits Ryles discloses that calcium carbonate is used as an abrasive. White discloses that calcium carbonate may be used as an abrasive and also discloses other abrasives that may be used in place of calcium carbonate. These abrasives include calcium phosphate (paragraph 0070). It is obvious to replace one component for another equivalent component if it is recognized in the art that two components are equivalent and is not based on the Applicant disclosure. See MPEP 2144.06, II. It would have been obvious to one of ordinary skill in the art to have used a calcium phosphate in place of calcium carbonate as an abrasive in the compositions of the Ryles et al. based on the prior art's recognition that such species are equivalent in function. 


Conclusion
Claims 1-3 and 5-8 are rejected.
No claims allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071.  The examiner can normally be reached on Monday-Friday 11:00-7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LEZAH ROBERTS/
Primary Examiner, Art Unit 1612162